DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 27 February 2020 has been fully considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Photosensitive Device Comprising Polarizing Regions Having Different Polarizing Directions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jim et al. (US Patent Application Publication 2020/0103511, hereinafter Jin ‘511).
With respect to claim 1, Jim ‘511 teaches (FIGs. 9A and 13A) a photosensitive device as claimed, comprising:
a semiconductor substrate (101; this substrate is a semiconductor substrate because it formed of a P-type epitaxial layer that comprises other doped regions 110P and 110N that form a photodiode) having a patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) having a semiconductor surface (the surface of said concave-convex portion of the P-epi substrate 101) ([0125]); and
a photodiode (110PD) in the semiconductor substrate (101) ([0120, 0125]).

With respect to claim 2, Jin ‘511 teaches wherein the patterned semiconductor polarizer has bar shape portions extended continuously along an extending direction (see FIG. 9A; [0089]).
With respect to claim 3, Jin ‘511 teaches wherein the patterned semiconductor polarizer has bar shape portions extended continuously along different extending directions (see FIG. 9A; [0089]).
With respect to claim 4, Jin ‘511 teaches wherein the patterned semiconductor polarizer has polarizing regions (112-1 – 112-4) having different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 5, Jin ‘511 teaches comprising pixels (UP6) having the polarizing regions (112-1 – 112-4) having the different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 6, Jin ‘511 teaches comprising pixels (120P) each having one of the polarizing regions (112-1 – 112-4) having the different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 7, Jin ‘511 teaches comprising pixels (UP6) each having two or more of the polarizing regions (112-1 – 112-4) having the different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 8, Jin ‘511 teaches comprising pixels (UP6) each having four of the polarizing regions (112-1 – 112-4) having the different polarizing directions (see FIG. 9A); [0091]).
With respect to claim 9, Jin ‘511 teaches wherein the semiconductor substrate (101) has a rear semiconductor surface (bottom surface) and a front semiconductor surface (top surface) opposing to the rear semiconductor surface, the semiconductor surface of the patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) is the rear semiconductor surface ([0125]).
With respect to claim 11, Jin ‘511 teaches further comprising an optical layer (112a) on the semiconductor surface of the patterned semiconductor polarizer ([0125]).
With respect to claim 12, Jin ‘511 teaches wherein the optical layer (112a) has a bottom surface complementary to the semiconductor surface of the patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) ([0125]).
With respect to claim 13, Jin ‘511 teaches further comprising a lens (130) on a light incident side of the patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) ([0115]).
With respect to claim 14, Jin ‘511 teaches further comprising a trench isolation element (150 and 160) in the semiconductor substrate (101) ([0119]).

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noudo (US Patent Application Publication 2020/0411570, hereinafter Noudo ‘570).
With respect to claim 15, Noudo ‘570 teaches (FIG. 3) a photosensitive device as claimed, comprising:
a photodiode (101) ([0059]);
a reflective grid element (123-125) ([0081-0082]); and
a patterned semiconductor (e.g. Si or Ge; [0078]) polarizer (130a and 130b comprising material 139), wherein the photodiode (101) and the reflective grid element (123-125) are respectively on opposing sides of the patterned semiconductor polarizer ([0082]).

With respect to claim 17, Noudo ‘570 teaches wherein the reflective grid element (123-125) comprises a metal ([0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jin ‘511 as applied to claim 1 above, and further in view of Li et al. (US Patent Application Publication 2019/0067355, hereinafter Li ‘355).
With respect to claim 10, Jin ‘511 teaches the device as described in claim 1 above with the exception of the additional limitation further comprising a reflective grid element on a light incident side of the patterned semiconductor polarizer.
However, Li ‘355 teaches (FIG. 1) a reflective grid element (126) on a light incident side of a concave-convex portion of a substrate (102) to reduce cross-talk between adjacent pixel regions ([0020]).  As disclosed in Jin ‘511 a concave-convex portion of a substrate (101) is capable of use as a polarizer ([0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the photosensitive device of Jin ‘511 further comprising a reflective grid element on a light incident side of the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Noudo ‘570 as applied to claim 15 above, and further in view of Jin ‘511 and Park et al. (US Patent Application Publication 2018/0301494, hereinafter Park ‘494).
With respect to claim 16, Noudo ‘570 teaches the device as described in claim 15 above with the exception of wherein the reflective grid element is on a light incident side of the patterned semiconductor polarizer.
However, Jin ‘511 teaches (FIG. 13A) wherein a semiconductor substrate (101) comprises a patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a) formed integrally therein ([0125]) to detect shape information of an object to create a 3D image ([0031, 0049]).  This will also reduce the need to separately supply a non-integral polarizer, thus reducing the number of deposition steps required to form the photosensitive device.
Further, Park ‘494 teaches (FIG. 3) a reflective grid element (130) on a light incident side of a semiconductor substrate (100) comprising a photoelectric conversion region (PD) to reflect, block, or otherwise impede undesired light ([0044]).  When combined with the teachings of Jin ‘511, this would result in the reflective grid element (130) being on a light incident side of the patterned semiconductor polarizer, which would be formed integrally with the semiconductor substrate (100) comprising the photoelectric conversion region (PD).
.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noudo ‘570 as applied to claim 15 above, and further in view of Jin ‘511.
With respect to claims 18-20, Noudo ‘570 teaches the device as described in claim 15 above with the exception of the additional limitations comprising a semiconductor substrate comprising the patterned semiconductor polarizer; wherein the patterned semiconductor polarizer has a rear semiconductor surface of the semiconductor substrate; and wherein the patterned semiconductor polarizer has bar shape portions extended continuously along different extending directions in different polarizing regions respectively.
However, Jin ‘511 teaches (FIGs. 9A and 13A) a semiconductor substrate (101; this substrate is a semiconductor substrate because it formed of a P-type epitaxial layer that comprises other doped regions 110P and 110N that form a photodiode) comprising a patterned semiconductor polarizer (defined as the concave-convex portion of the P-epi substrate 101 that comprises the polarizer 112a); wherein the patterned semiconductor polarizer has a rear semiconductor surface (bottom surface) of the semiconductor substrate; and wherein the patterned semiconductor polarizer has bar 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the photosensitive device of Noudo ‘570 comprising a semiconductor substrate comprising the patterned semiconductor polarizer; wherein the patterned semiconductor polarizer has a rear semiconductor surface of the semiconductor substrate; and wherein the patterned semiconductor polarizer has bar shape portions extended continuously along different extending directions in different polarizing regions respectively as taught by Jin ‘511 to detect shape information of an object to create a 3D image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893        

                                                                                                                                                                                                


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826